Citation Nr: 0031705	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  94-11 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Timeliness of appeal.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left foot injury.


REPRESENTATION

Appellant represented by:	Sean Kendall, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active service from January 1955 to August 
1956.

In a July 1996 decision the Board noted not having 
jurisdiction to consider the appeal as to whether new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for residuals of a left 
foot injury because a timely appeal had not filed.  The 
veteran was determined to be statutorily barred from 
appealing the RO decision and his appeal was dismissed.  38 
U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b).  
The Board also noted that a statement from the veteran in 
October 1993, which had been incorrectly recognized by the RO 
as a timely appeal, might alternatively be construed as an 
attempt to reopen.  

In the July 1996 decision the Board referred to the RO for 
initial consideration and appropriate adjudicative action the 
issue of whether new and material evidence had been submitted 
to reopen a claim of entitlement to service connection for 
residuals of a left foot injury stemming from the claim filed 
in October 1993.

The case was appealed to the United States Court of Appeals 
for Veterans Claims (the Court), which, on the basis of a 
Joint Motion to Remand, vacated the Board's July 1996 
decision.  In the Joint Motion, it was noted that the issue 
of timeliness of the appeal [the sole issue on which the 
Board decision had been predicated] had never been addressed 
by the RO, and thus the question was raised whether the Board 
had authority, in the absence of an administrative appeal, to 
adjudicate the issue of timeliness in a substantive appeal if 
the RO had not made an adverse determination in that regard.  
See Swan v. Brown, 9 Vet. App. 450 (1996).  



It was further noted that pursuant to Bernard v. Brown, 4 
Vet. App. 384 (1993), whether such action by the Board could 
be taken absent RO initial consideration thereon was without 
prejudice to the veteran had not been addressed by the Board, 
and thus could not be ruled on by the Court.  See Curry v. 
Brown, 7 Vet. App. 59, 66 (1994).

It was further noted that on the issue of the identified 
potential October 1993 [or presumably any other] attempt to 
reopen, in accordance with Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992), the veteran should be fully informed, and 
given the opportunity to submit additional evidence and 
argument, and given appropriate assistance therein.

In June 1998 the Board remanded this case to the RO for full 
and adequate adjudication of the issue of whether a timely 
substantive appeal was filed from the December 1991 rating 
action wherein the RO declined to reopen the claim of service 
connection for residuals of a left foot injury based upon the 
lack of submission of new and material evidence.  
Furthermore, the Board requested that the veteran be duly 
notified of the determination and if unfavorable, of his 
right to file a notice of disagreement in this regard, as 
well as fully apprised as to his responsibilities and 
opportunities with regard to evidence, etc., and all 
pertinent due process requirements.

Moreover, the Board directed that if the benefit sought on 
appeal, for which a timely notice of disagreement had been 
filed, was not granted to the veteran's satisfaction, the RO 
was to issue a supplemental statement of case.  A reasonable 
period of time for a response was to be afforded.  
Thereafter, the case was to be returned to the Board for 
final appellate review, if in order.  

In January 2000 the Board remanded this case to the RO to 
ensure that VA had met its duty to ensure full compliance 
with due process requirements.  



The RO was directed to issue a statement of the case in 
response to the veteran's notices of disagreement regarding 
the issues of (1) whether he had filed a timely substantive 
appeal from the December 1991 rating decision in which the RO 
declined to reopen his claim of entitlement to service 
connection for residuals of a left foot injury based on the 
lack of submission of new and material evidence, and (2) 
whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left foot injury stemming from the claim filed 
in October 1993.  Also, the RO was directed to inform the 
veteran of the need to submit a substantive appeal if he 
wished appellate review. 

On March 27, 2000, the RO furnished the veteran and his 
representative a statement of the case regarding the issue of 
whether he had submitted a timely appeal from the December 
1991 RO rating decision finding that he had not submitted new 
and material evidence to reopen a claim of service connection 
for a left foot disability.  On May 30, 2000 the RO received 
the veteran's VA Form 9.  No indication of when the document 
was postmarked was provided.

On June 19, 2000 the RO furnished the veteran and his 
representative a statement of the case regarding the issue of 
whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for a 
left foot disability.  On August 21, 2000, the RO received 
the veteran's VA Form 9.  No indication of when the document 
was postmarked was provided.

The case is once more before the Board for appellate 
consideration.  


FINDINGS OF FACT

1. In July 1991 the Board denied service connection for 
residuals of a left foot injury.

2.  In August 1991 the veteran attempted to reopen his claim 
of service connection for a left foot disability.

3.  In December 1991 the RO determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for residuals of a left 
foot injury.
4.  The veteran was notified of the above determination by 
letter dated December 11, 1991.

5.  The RO received a notice of disagreement on June 30, 
1992, and issued a statement of the case on July 21, 1992, 
which was mailed to the veteran with a letter dated July 23, 
1992.

6.  In July 1992 the veteran submitted a claim for non-
service-connected pension benefits.  He was granted pension 
benefits in September 1992.

7.  On December 22, 1992, the veteran submitted a VA form 1-9 
concerning "possible erroneous action granted improved 
pension".

8.  A statement was received from the veteran in October 1993 
wherein he advised that he was applying for service-
connection for a left foot disorder.

9.  The RO treated the October 1993 statement as a 
substantive appeal from the December 1991 rating action, and 
issued a supplemental statement of the case in June 1995 
following a personal hearing.

10.  The evidence submitted since the December 1991 rating 
decision does not bear directly and substantially on the 
specific matter under consideration, is either cumulative or 
redundant, and is not by itself or in combination with the 
other evidence, so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The veteran did not timely file a substantive appeal of 
the December 1991 rating decision wherein the RO determined 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left foot injury.  38 U.S.C.A. §§ 7105, 7108 
(West 1991); 38 C.F.R. §§ 3.109(b), 20.200, 20.202, 20.302, 
20.303 (2000).

2.  Evidence submitted since the December 1991 rating 
decision wherein the RO denied reopening the previously 
denied claim of entitlement to service connection for 
residuals of a left foot injury is not new and material, and 
the veteran's claim for that benefit is not reopened.  38 
U.S.C.A. §§ 5104, 5108, 7105 (West 1991); 38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Timeliness of appeal.

Factual Background

In July 1991, the Board denied entitlement to service 
connection for residuals of a left foot disability.

The record shows that the veteran sought to reopen a claim 
for service connection for the residuals of a left foot 
injury in August 1991.  

The RO denied the veteran's request to reopen the claim in a 
December 1991 rating action.

The veteran was notified of this decision by a letter dated 
December 11, 1991.  

The veteran filed a notice of disagreement in June 1992. 

The RO issued a statement of the case which was mailed to the 
veteran with a letter dated July 23, 1992.  This letter 
informed the veteran that he must file a substantive appeal 
within 60 days.

The veteran filed a claim for non-service-connected pension 
benefits in July 1992. He was awarded pension benefits in 
September 1992.  

A VA form 1-9 which concerned "possible erroneous action 
granted improved pension" was submitted on December 22, 1992.

A statement was received from the veteran on October 25, 1993 
stating he was applying for service-connected disability for 
a left foot condition and bone disease of the left foot.  
This statement was treated by the RO as a substantive appeal 
from the December 1991 rating action.

In February 1995, the veteran requested a hearing.  

Following a personal hearing in April 1995, a hearing 
officer's decision in May 1995 upheld the RO determination 
that no new and material evidence had been submitted to 
reopen a claim for service connection for the residuals of a 
left foot injury.  The veteran was issued a supplemental 
statement of the case in June 1995.


Criteria

Jurisdiction of the Board exclusively extends over appeals 
involving benefits under the laws administered by VA.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.101(a) (2000).  An appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely file substantive 
appeal.  38 C.F.R. § 20.200 (2000).




Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished.  The notice of disagreement must be filed 
within one year of the date of the mailing of the result of 
the initial review or determination.  A substantive appeal 
must be filed within 60 days from the date that the RO mails 
the statement of the case to the appellant, or within the 
remainder of the one year period from the date of the 
notification of the rating decision, whichever period ends 
later.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 
(2000).

An extension of the 60-day period for filing a substantive 
appeal may be granted for good cause shown.  The request for 
such an extension must be made in writing and must be made 
prior to the expiration of the time for filing the 
substantive appeal.  Otherwise, the determination becomes 
final and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105(d)(3);  38 C.F.R. §§ 20.202, 
20.302, 20.303.  See also 38 U.S.C.A. § 7108; YT v. Brown, 9 
Vet. App. 195 (1996); Roy v. Brown, 5 Vet. App. 554 (1993); 
Rowell v. Principi, 4 Vet. App. 9 (1993).

The Court has held that the formality of perfecting an appeal 
to the Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both a notice 
of disagreement and a formal appeal.  When an appellant fails 
to file a timely appeal, and does not request an extension of 
time in writing before the expiration of time for the filing 
of the substantive appeal, he or she is statutorily barred 
from appealing the decision of the agency of original 
jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).

The date of mailing of the statement of the case will be 
presumed to be the same as the date of the statement of the 
case and the date of mailing the letter of notification of 
the documentation will be presumed to be the same as the date 
of that letter for purposes of determining whether an appeal 
has been timely filed.  38 C.F.R. § 20.302(b).



The agency of original jurisdiction may close the case for 
failure to respond after receipt of the statement of the 
case, but questions as to timeliness or adequacy of response 
shall be determined by the Board.  38 U.S.C.A. § 7105(d)(3).

Under 38 C.F.R. § 20.304, the filing of additional evidence 
after receipt of notice of an adverse determination does not 
extend the time limit for initiating or completing an appeal 
from that determination.

The provisions of 38 C.F.R. § 20.305 provide that, when these 
rules require that any written document be filed within a 
specified period of time, a response post marked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  In computing the time limit for 
filing a written document, the first day of the specified 
period will be excluded and the last day included.  Where the 
time limit would expire on a Saturday, Sunday, or legal 
holiday, the next succeeding workday will be included in the 
computation.

(a) Acceptance of postmark date.  When these Rules require 
that any written document be filed within a specified period 
of time, a response postmarked prior to expiration of the 
applicable time limit will be accepted as having been timely 
filed. In the event that the postmark is not of record, the 
postmark date will be presumed to be five days prior to the 
date of receipt of the document by the Department of Veterans  
Affairs.  In calculating this 5-day period, Saturdays, 
Sundays and legal  holidays will be excluded.  Id.

(b) Computation of time limit.  In computing the time limit 
for filing a written document, the first day of the specified 
period will be excluded and the last day included. Where the 
time limit would expire on a Saturday, Sunday, or legal 
holiday, the next succeeding workday will  be included in the 
computation.  Id.


Analysis

Upon review of the record, the Board finds that the appellant 
did not file a timely appeal nor did he file a timely request 
for an extension of the time period in which to file a formal 
appeal.  Although the appellant timely filed a notice of 
disagreement objecting to the decision to not reopen his 
claim and was issued a statement of the case in July 1992, a 
document which the RO construed as a substantive appeal was 
not filed on this issue until October 25, 1993.  As noted 
above, the October 1993 document cannot be construed as an 
appeal, but must be considered as another attempted to reopen 
the previously denied claim.

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement and a 
formal appeal.  Appellate review of an RO decision is 
initiated by a notice of disagreement and completed by filing 
a substantive appeal after a statement of the case is 
furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200 (2000).  

After an appellant receives a statement of the case, he must 
file a formal appeal within "sixty days from the date the 
statement of the case is mailed," 
38 U.S.C.A. § 7105(d)(3), or within the remainder of the one-
year period from the date the notification of the RO decision 
was mailed, whichever period ends later. 38 C.F.R. § 
20.302(b).  See, Roy v. Brown, 5 Vet. App. 554 (1993).

The time period for filing the substantive appeal may be 
extended for a reasonable period on request for good cause 
shown. 38 U.S.C.A. § 7105(d)(3).  

The accompanying regulation provides that an extension of the 
60-day period for filing a substantive appeal or the 60-day 
period for responding to the supplemental statement of the 
case may be granted for good cause shown; however, a request 
for such an extension should be in writing and must be made 
prior to expiration of the time limit for filing the 
substantive appeal.  38 C.F.R. § 20.303 (2000).

The Court noted in Roy that an appellant who did not file a 
timely formal appeal was statutorily barred from appealing 
the RO decision. While noting that the time period could be 
waived under certain circumstances, the Court said that it 
cannot "draw a conclusion that the RO or the Board, 
generally, and in all cases, has discretion to waive the 
express provisions of section 20.303."  Roy, at 556.

In this case, the Board does not find that the veteran filed 
a formal appeal, or that he submitted a request for an 
extension of time, within the applicable time period.  The 
date of mailing for the letter of notification informing the 
veteran of the December 1991 RO determination was December 
11, 1991.  A VA form 1-9 was submitted by the veteran on 
December 22, 1992, but it did not address the issue in 
question, but was concerning a claim for pension.  

Regardless, this VA form 1-9 was not received within the 
required period of time. The statement from the veteran, 
which was treated as a substantive appeal by the RO, was not 
timely filed as it was submitted on October 25, 1993, more 
than one year after notification of the December 1991 rating 
decision and more than 60 days after the statement of the 
case was mailed.  

Therefore, the Board concludes that the veteran did not 
timely file a substantive appeal. 38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.302(b).  


II.  Whether new and material evidence 
has been submitted to reopen a claim of 
entitlement to service connection for 
residuals of a left foot injury.

Factual Background

The evidence which was of record prior to the December 1991 
rating decision wherein the RO denied reopening the claim of 
entitlement to service connection for a left foot injury is 
reported in pertinent part below.


The veteran served on active duty from January 1955 until 
August 1956.  He did not serve overseas or have any combat 
duty.

The service medical records are not available and the record 
indicates that they may have been destroyed in a fire at the 
National Personnel Records Center (NPRC).  Attempts by the RO 
to obtain records from alternative sources were unsuccessful.  
Specifically, the NPRC noted that records from the Office of 
the Surgeon General (SGO), sick or hospital records pertinent 
to active service were not found.  

A claim for left lower extremity disability was first 
received in August 1989. 

By letter dated in January 1990 the RO notified the veteran 
of the evidence required to support his claim.  

Subsequently received VA clinical records beginning in July 
1989 indicate that the veteran began seeking treatment for 
various disabilities, including left foot complaints.  A 
history of left foot injury in service was claimed.  X-rays 
of the foot were interpreted as showing degenerative changes 
for which the veteran underwent surgery in September 1989.

A January 1990 statement from a former service comrade was of 
record.  He recounted an incident in which he observed the 
veteran fall from the barracks stairs in early February 1956.  

In December 1990, the veteran attended a hearing before a 
Hearing Officer at the RO.  A copy of the hearing transcript 
is on file.  The veteran testified he had a left foot 
disability as the result of a service injury.  His primary 
argument was that while in service in 1956, he tripped over 
some barrack steps and sustained left foot injury for which 
he was hospitalized and placed in a full cast.  It was 
asserted that he had had foot problems continuously since 
that time.  He testified that he did not seek treatment, but 
self-medicated with pain relievers. 

In July 1991 the Board carefully considered the evidence of 
record, including a statement submitted by a witness to the 
claimed injury.  It was pointed out that current left foot 
disability was first clinically documented more than 30 years 
postservice and was far too remote in time to be reasonably 
related thereto, especially in the absence of any postservice 
medical evidence of a condition affecting the feet until 
1989.  It was noted that the record indicated the veteran had 
sustained multiple left foot injuries since service, and a 
careful reading of the medical evidence showed inconsistent 
statements regarding the onset of foot symptoms. 

The Board found that any claimed inservice foot injury must 
be considered acute and transitory, resolving without 
residual disability and unrelated to current left foot 
disability.  The Board thus concluded that the preponderance 
of the evidence was against the veteran's claim for service 
connection for residuals of a left foot injury.

The veteran sought to reopen a claim for service connection 
for the residuals of a left foot injury in August 1991.  

Received in support of the veteran's claim was an August 1991 
statement from LJN, a former service comrade.  He remembered 
visiting the veteran in the hospital in 1956.  He noted that 
"To substantiate claimant's true medical injury at that time 
was beyond my medical awareness."  He noted that the veteran 
did remain absent from duty two months or more with a full 
left leg cast.  

The RO denied the veteran's request to reopen the claim in a 
December 1991 rating action.  He was notified of the decision 
but failed to perfect a timely appeal therefrom.  

Evidence received since the December 1991 rating decision 
wherein the RO denied reopening the claim of entitlement to 
service connection for a left foot injury is reported in 
pertinent part below.



An August 1992 VA orthopedic examination report shows a 
history of left foot surgery along with possible Paget's 
disease based on X-ray's demonstrating diffuse sclerosis of 
bilateral femur and tibia.  

An August 1992 VA psychiatric examination report included a 
history of foot surgery in 1989 which the veteran attributed 
to an old war wound from the service.

In April 1995 the veteran provided oral testimony before a 
Hearing Officer at the RO.  A copy of the hearing transcript 
is on file.  The issue was limited to whether new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for a left foot injury.  
The veteran testified that his left foot injury occurred 
somewhere between August and September 1955 while he was 
coming out of his barracks.  His foot got caught between the 
steps.  He blacked out.  He awakened at Fort Beaumont Army 
Hospital in a full leg cast.  He stayed at the hospital for 
two months.  After hospital discharge he was placed on light 
duty for two months.  He noted that all treatment had to be 
done at Ft. Beaumont for the simple reason that Ft. Bliss had 
no full hospital facility.  

After his cast was removed he attended therapy sessions and 
periodic checks.  He did not recall a doctor referring to any 
fractures or breaks.  He was never given a thorough 
explanation as to the extent of his injuries.  After 
discharge from the service he passed the postal physical 
examination in 1956.  He also indicated that at the time of 
that examination he was unaware that he had a broken first 
metatarsal bone.  

He worked for the post office from 8 to 9 months.  He did not 
try to get the postal physical examination report.  Over the 
years he was incarcerated twice.   It was during his first 
period of incarceration from 1961 to 1969 that he first 
noticed left foot problems following separation from service.  
His left foot symptoms continued up until 1989 when he was 
first seen at a VA hospital for professional treatment.  
Prior to that time he had never sought treatment in a VA 
facility.  

After his leg cast was removed he had return visits to the 
hospital to check the weight on his foot.  He assumed that 
the medical staff thought his ankle was broken.  It was his 
nonprofessional opinion because of the line of questioning 
about the weight on his foot.  During his hospital stays he 
did some bowling. 

Also submitted were numerous VA treatment records and reports 
of VA examinations dating between the early and late 1990's.  
Such records primarily refer to other than the veteran's left 
foot disability.  However there were references to the 
veteran's reported history of a left foot fracture in 1956.  

On a VA orthopedic examination in September 1997 it was noted 
as history that the veteran's fracture healed poorly, such 
that he had increasing pain and dysfunction in the left foot.  
In 1989 he underwent fusion of the first metatarsal/cuneiform 
joint.  The fusion helped but he could not return to his 
laboring work.  

On objective examination a well healed surgical scar of the 
left ankle from where bone was taken for the fusion of the 
metatarsal/cuneiform bones of the left foot was noted.  The 
foot was otherwise normal.  An X-ray of the left foot 
revealed multiple staples at the base of the first metatarsal 
bone.  No acute or recent fractures were noted.  


Criteria

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished.  The notice of disagreement must be filed 
within one year of the date of the mailing of the result of 
the initial review or determination.  A substantive appeal 
must be filed within 60 days from the date that the RO mails 
the statement of the case to the appellant, or within the 
remainder of the one year period from the date of the 
notification of the rating decision, whichever period ends 
later.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 
(2000).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108;  
38 C.F.R. § 3.156(a).

The Court has held that, when "new and material evidence' is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999);  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

Where new and material evidence consists of a supplemental 
report from the service department, received before or after 
the decision has become final, the former decision will be 
reconsidered by the adjudicating agency of original 
jurisdiction.  38 C.F.R. § 3.156(c)(2000).  

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§§  1110, 1131 (West 1991 & Supp. 2000);  38 C.F.R. § 3.303 
(2000).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned when the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2000).

If the disorder is arthritis, service connection may be 
granted if manifested to a compensable degree within one year 
following separation from service. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000).

On October 30, 2000, the President signed into law a bill 
containing the "McCain Amendment."  This provision rewrites 
38 U.S.C. § 5107, to eliminate the well-grounded claim 
requirement.  This law is effective as of October 30, 2000 
and must be applied to all applicable pending appeals.

The law provides that "[t]he Secretary shall assist a 
claimant in developing all facts pertinent to a claim for 
benefits under this title. Such assistance shall include 
requesting information as described in section 5106 of this 
title.  The Secretary shall provide a medical examination 
when such examination may substantiate entitlement to the 
benefits sought.  The Secretary may decide a claim without 
providing assistance under this subsection when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement.  H.R. 4205, the Floyd D. Spence 
National Defense Authorization Act for FY 2001, Title XVI, 
Subtitle B, § 1611 (October 30, 2000), to be codified at 
38 U.S.C.A. § 5107(a).

However, on November 9, 2000, the President signed H.R. 4864, 
Public Law 106-475 Veterans Claims Assistance Act of 2000 
(November 9, 2000; 114 Stat. 2096) be codified at 38 U.S.C.A. 
§ 5103(a).  This law eliminates the well-grounded requirement 
and amplifies the duty to notify and assist.  Its enactment, 
together with that of S. 1402, repeals the "McCain 
Amendment." 

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  H.R. 4864, the "Veterans Claims Assistance Act of 
2000", signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103(a).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  H.R. 4864, the "Veterans Claims 
Assistance Act of 2000", signed into law November 9, 2000, 
to be codified at 38 U.S.C.A. § 5103A(a)(1)-(3).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  H.R. 
4864, the "Veterans Claims Assistance Act of 2000", signed 
into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103A(b)(1), (2).  




The law further states that whenever the Secretary attempts 
to obtain records from a Federal department or agency under 
this subsection or subsection (c), the efforts to obtain 
those records shall continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  H.R. 4864, the "Veterans Claims Assistance Act 
of 2000", signed into law November 9, 2000, to be codified 
at 38 U.S.C.A. § 5103A(b)(3).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.
  
(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.
  
(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103A(c).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  



An examination is deemed "necessary" if the evidence of 
record (lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  H.R. 4864, the "Veterans Claims 
Assistance Act of 2000", signed into law November 9, 2000, 
to be codified at 38 U.S.C.A. § 5103A(d).  

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, alters former 38 U.S.C.A. 
§ 5107, and now provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary. When there 
is an approximate balance of positive and 
negative evidence regarding any issue 
material to the determination of a 
matter, the Secretary shall give the 
benefit of the doubt to the claimant.

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5107.

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of this title.  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); see also VAOGCPREC 11-97


Analysis

The veteran seeks to reopen his claim of entitlement to 
service connection for residuals of a left foot injury which 
the RO denied in December 1991.  

A preliminary review of the record suggests that VA had made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim.  In particular, he noted 
first receiving professional treatment for a left foot 
disorder in 1989 through VA.  Such records are on file.  
While there has been no attempt to obtain the postal physical 
examination report of 1956, there is no indication that such 
document would be helpful to the veteran's claim.  The 
veteran himself has testified that he passed the examination 
and was never aware of any left foot problem postservice 
until 1961.  He never received any formal medical treatment 
until 1989.

The record at the time of the December 1991 rating decision 
showed that in July 1991 the Board denied service connection 
for residuals of a left foot injury.  It was determined that 
any claimed left foot injury was acute and transitory, 
resolved without residual disability and was unrelated to the 
current left foot disorder that was first shown many years 
post service.  

Following the veteran's August 1991 attempt to reopen his 
claim of service connection for a left foot injury, the RO in 
December 1991 found that no new and material evidence had 
been submitted to reopen the claim.




When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record and 
not merely cumulative of evidence previously of record.

Following a comprehensive review of the record the Board 
notes that the post service medical evidence submitted since 
the RO's decision in December 1991 dates between 
approximately the early to late 1990's.  While such medical 
records may be considered new in that they were not 
previously of record at the time of the December 1991 rating 
decision, they merely continue to refer to left foot 
disability which the veteran's history related to a fracture 
in service.  

The medical evidence of record at the time of the December 
1991 rating decision revealed similar findings of a left foot 
disability.  In other words the added medical evidence 
appears to be cumulative and repetitious of information 
previously considered by the RO in December 1991.  

Likewise the added argument and testimony presented by the 
veteran is similar to that previously of record at the time 
of the December 1991 rating decision.  The veteran's current 
arguments without supporting competent medical evidence do 
not constitute new and material evidence.  





Importantly, the Board may not overlook the fact that the 
veteran recently testified he was never told he had a chronic 
left lower extremity disability including a fracture or break 
in service.  He only assumed from a non professional 
standpoint that he had a broken ankle.  He noted that 
following service he had no problems passing the postal 
physical examination.  In fact, he was unaware that he had 
any left foot problem after service separation until sometime 
in 1961.  He never sought any formal medical attention until 
1989.

The first objective evidence of a chronic left foot 
disability shown by the added medical evidence continues to 
date from many years following discharge from the service 
without competent medical evidence of an etiologic link to 
any incident of service.  

The added evidence does not bear directly and substantially 
on the specific issue at hand, and is either cumulative or 
redundant; and by itself or in combination with the other 
evidence, is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  
The additional evidence is not both new and material.  

Accordingly, the veteran's claim of entitlement to service 
connection for residuals of a left foot injury is not 
reopened.  38 C.F.R. § 3.156(a).  


ORDER

The appeal to establish that the October 1993 substantive 
appeal was timely filed within the applicable time limit for 
perfecting the veteran's appeal of a December 1991 rating 
decision is denied.

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
residuals of a left foot injury, the appeal is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 24 -


- 1 -


